The New Orleans Public Service, Inc., applied to the civil district court for the parish of Orleans for an injunction to prohibit the mayor, commission council, and superintendent of police of the city of New Orleans from interfering with the petitioner in laying pipes and mains in, across, and through the streets, alleys, highways, squares, parks, and other public places in the city, for the purpose of taking, receiving, distributing, and vending natural gas within the corporate limits. Pending the hearing on the application, one of the judges of the district court issued an order restraining the defendants from in any manner interfering with the applicant in its work. Upon the petition of defendants for the appropriate writs, this court stayed and suspended this order until the hearing and decision by the district court on the original application for an injunction, and directed that the judge of the district court and the plaintiff, New Orleans Public Service, Inc., show cause why the relief prayed for by the relators should not be granted.
The respondents have not made any return to the rule nisi herein issued, and we take it, therefore, that the respondent, New Orleans Public Service, Inc., has abandoned its demand for the restraining order and has acquiesced in the action of this court in setting that order aside. To that extent the rule nisi should be made absolute. *Page 293 
For the reasons assigned, the order herein issued by this court staying and suspending the restraining order granted by the district court upon the application of the New Orleans Public Service, Inc., for an injunction is perpetuated, and the judges of the district court are enjoined and prohibited from enforcing, or attempting to enforce, said restraining order. The costs of this proceeding are to be paid by the respondent, New Orleans Public Service, Inc.